Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of January 7,
2019, is entered into by and between JAGUAR HEALTH, INC., a Delaware corporation
(the “Company”), and OASIS CAPITAL, LLC, a Puerto Rico limited liability company
(the “Buyer”). Capitalized terms used herein and not otherwise defined herein
are defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
5,333,333 shares of the Company’s voting common stock (the “Purchase Shares”),
par value $0.0001 per share (the “Common Stock”).

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.               PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)     Commencement of Purchases of Common Stock. After Commencement (as
defined below), the Buyer may purchase the Purchase Shares, pursuant to the
terms of this Agreement. At the time of each respective purchase hereunder,
Buyer shall pay to the Company the respective purchase price at the time that
the respective portion of the Purchase Shares are reflected in the Buyer’s
brokerage account, via wire transfer, according to the wiring instructions
attached hereto as Exhibit C (if this occurs after the wire cutoff time for
Buyer’s bank, then Buyer shall pay the respective purchase price on immediately
following Business Day). Upon issuance of the Purchase Shares as provided
herein, such Purchase Shares shall be validly issued and fully paid and
non-assessable. The purchase and sale of Purchase Shares hereunder shall occur
from time to time upon written notices by the Company to the Buyer on the terms
and conditions as set forth herein following the satisfaction of the conditions
(the “Commencement”) as set forth in Sections 6 and 7 below (the date of
satisfaction of such conditions, the “Commencement Date”).

 

(b)     T he Company’s Right to Require Regular Purchases . Subject to the terms
and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and subject to acceptance by the Buyer in Buyer’s sole discretion, to buy
the number of Purchase Shares equal to the lesser of (i) 500,000 shares of
Common Stock or (ii) 200% of the average trading volume of the Common Stock in
the five (5) Business Days immediately preceding the respective date of the
Purchase Notice (as long as such notice is delivered on or prior to 8:30
a.m. Eastern time on such Business Day) (each such purchase, a “Regular
Purchase”) at the Purchase Price on the Purchase Date, provided, however, that
the lowest traded price of the Common Stock in the ten (10) Business Days
immediately preceding the date of the respective Purchase Notice must be equal
to or greater than the Minimum Price. The Company and the Buyer may mutually
agree to increase the number of Purchase Shares that may be sold per Regular
Purchase. The Company may deliver additional Purchase Notices to the Buyer from
time to time, provided, however, that the Company shall not deliver another
Purchase Notice to the Buyer within three (3) Business Days of a prior Purchase
Notice. The share amounts in this Section 1(b) shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction.

 

(c)           Upsize Option. The Company, at its option and subject to the terms
of this Agreement, may increase the total number of Purchase Shares to
13,333,333 (the “Upsize Option”) on any Business Day after the date of this
Agreement, by providing written notice of the exercise of such right to the
Buyer.

 

1

--------------------------------------------------------------------------------



 

(d)     Payment for Purchase Shares. With respect to the Purchase Shares that
are the subject of any Purchase Notice, the Buyer shall pay to the Company an
amount equal to the product of (x) the Purchase Price and (y) the number of
Purchase Shares set forth on such Purchase Notice (minus the deposit and
clearing fees associated with such purchase) as full payment for such portion of
the Purchase Shares via wire transfer of immediately available funds on the
respective Purchase Date. All payments made under this Agreement shall be made
in lawful money of the United States of America via wire transfer of immediately
available funds to the Company according to the wiring instructions attached
hereto as Exhibit C. Whenever any amount expressed to be due by the terms of
this Agreement is due on any day that is not a Business Day, the same shall
instead be due on the next succeeding day that is a Business Day.

 

(e)      [Intentionally Omitted.]

 

(f)     Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Purchase Shares at any given time and the dates
and amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Purchase
Shares.

 

(g)      Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

 

(h)     Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, the total number of shares of Common Stock that may
be issued under this Agreement will not exceed the aggregate number of shares of
Common Stock which the Company may issue without breaching the rules and
regulations of the Principal Market (including rules related to the aggregation
of offerings under Nasdaq Listing Rule 5635(d) if applicable) (the “Exchange
Cap”), unless the Company obtains stockholder approval as required by the
applicable rules of the Principal Market for the issuance of such shares of
Common Stock. The Exchange Cap shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction. Notwithstanding anything to the contrary in
this Agreement or otherwise, the Company shall not be required or permitted to
issue, and the Buyer shall not be required to purchase, any shares of Common
Stock under this Agreement if such issuance would breach the Company’s
obligations under the rules or regulations of the Principal Market. The Company
may, in its sole discretion, determine whether to obtain stockholder approval to
issue more shares than otherwise permitted under the Exchange Cap if such
issuance would require stockholder approval under the rules or regulations of
the Principal Market.

 

(i)      Beneficial Ownership Limitation. The Company shall not issue, and the
Buyer shall not purchase any shares of Common Stock under this Agreement, if
such shares proposed to be issued and sold, when aggregated with all other
shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”) and Rule 13d-3 promulgated thereunder) by the Buyer and its affiliates
would result in the beneficial ownership by the Buyer and its affiliates of more
than 4.99% of the then issued and outstanding shares of Common Stock of the
Company.

 

(j)            Commitment Fees. Upon execution of this Agreement, the Company
shall issue 300,000 shares of Common Stock (the “Commitment Shares”) to Buyer
for its commitment to enter into this Agreement. The Commitment Shares shall be
earned in full upon the execution of this Agreement, and the Commitment Shares
are not contingent upon any other event or condition, including but not limited
to the Company’s submission of a Purchase Notice to the Buyer.

 

2

--------------------------------------------------------------------------------



 

2.               BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)     Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Purchase Shares (the Purchase Shares together with the Commitment
Shares are also referred to herein as the “Securities”), for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term.

 

(b)     Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

 

(c)      [Intentionally Omitted.]

 

(d)     Information. The Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(f) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(e)      No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)     [Intentionally Omitted.]

 

(g)      Organization. The Buyer is a limited liability company duly organized
and validly existing in good standing under the laws of the jurisdiction in
which it is organized, and has the requisite organizational power and authority
to own its properties and to carry on its business as now being conducted.

 

(h)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents (as defined in
Section 3(b) hereof) by the Buyer and the consummation by it of the transactions
contemplated hereby and thereby do not conflict with the Buyer’s certificate of
organization or operating agreement or similar documents, and do not require
further consent or authorization by the Buyer, its managers or its members.

 

(i)       Residency. The Buyer is organized in the territory of Puerto Rico.

 

(j)      [Intentionally Omitted.];

 

3

--------------------------------------------------------------------------------



 

3.               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)     Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity that is a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X under the 1933 Act in
which the Company, directly or indirectly, owns more than 50% of the voting
stock or capital stock or other similar equity interests) are corporations or
limited liability companies duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are incorporated or organized,
and have the requisite corporate or organizational power and authority to own
their properties and to carry on their business as now being conducted. Each of
the Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations or financial condition of
the Company and its Subsidiaries, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under the
Transaction Documents. The Company has no material Subsidiaries except as set
forth on Schedule 3(a).

 

(b)     Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and each of the other agreements entered into by the parties on
the Commencement Date and attached hereto as exhibits to this Agreement
(collectively, the “Transaction Documents”), and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors or duly authorized committee thereof, do not
conflict with the Company’s Certificate of Incorporation or Bylaws (as defined
below), and do not require further consent or authorization by the Company, its
Board of Directors, except as set forth in this Agreement, or its stockholders,
(iii) this Agreement has been, and each other Transaction Document shall be on
the Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by (y) general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies and (z) public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation) with regards
to indemnification, contribution or exculpation. The Board of Directors of the
Company or a duly authorized committee thereof has approved the resolutions (the
“Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any material respect. The Company has delivered
to the Buyer a true and correct copy of the Signing Resolutions as approved by
the Pricing Committee of the Company.

 

(c)      Capitalization. Except as disclosed in Schedule 3(c) or the SEC
Documents, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its

 

4

--------------------------------------------------------------------------------



 

Subsidiaries, (iv) there are no material agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act (except the Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

 

(d)     Issuance of Securities. The Purchase Shares and Commitment Shares have
been duly authorized and, upon issuance in accordance with the terms hereof, the
Purchase Shares and Commitment Shares shall be (i) validly issued, fully paid
and non-assessable and (ii) free from all taxes, liens and charges with respect
to the issuance thereof. Upon issuance and payment therefore in accordance with
the terms and conditions of this Agreement, the Purchase Shares and Commitment
Shares shall be validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.

 

(e)    No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result, to the Company’s knowledge, in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
would not reasonably be expected to result in a Material Adverse Effect. Except
as disclosed in Schedule 3(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding
series  of  preferred  stock of the Company or the Bylaws or their
organizational  charter or bylaws, respectively. Except as disclosed in Schedule
3(e), neither the Company nor any of its Subsidiaries is in violation of any
term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible violations, defaults, terminations or amendments that would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement, reporting
obligations under the 1934 Act, or as required under the 1933 Act or applicable
state securities laws or the filing of a Listing of Additional Shares
Notification Form with the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms  hereof  or

 

5

--------------------------------------------------------------------------------



 

thereof. Except as disclosed in Schedule 3(e) and for reporting obligations
under the 1934 Act, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
Except as disclosed in Schedule 3(e), the Company is not subject to any notices
or actions from or to the Principal Market other than routine matters incident
to listing on the Principal Market and not involving a violation of the rules of
the Principal Market. Except as disclosed in Schedule 3(e), to the Company’s
knowledge, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)    SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f), the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1933 Act or 1934 Act (all of the foregoing filed prior to
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates
(except as they have been correctly amended), the SEC Documents complied in all
material respects with the requirements of the 1933 Act and 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC (except as they may have been properly amended), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates (except as they have been properly amended), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited  interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

 

(g)   Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
September 30, 2018, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole. For purposes of this Agreement,
neither a decrease in cash or cash equivalents or in the market price of the
Common Stock nor losses incurred in the ordinary course of the Company’s
business shall be deemed or considered a material adverse change. The Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any Bankruptcy Law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.

 

(h)     Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect (each, an “Action”). A
description of each such Action, if any, is set forth in Schedule 3(h).

 

6

--------------------------------------------------------------------------------



 

(i)      Acknowledgment Regarding Buyer’s Status . The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

 

(j)     Intellectual Property Rights. To the Company’s knowledge, the Company
and its Subsidiaries own or possess adequate rights or licenses to use all
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (collectively, “Intellectual Property”) necessary to conduct
their respective businesses as now conducted, except as set forth in Schedule
3(j) or to the extent that the failure to own, possess, license or otherwise
hold adequate rights to use Intellectual Property would not, individually or in
the aggregate, have a Material Adverse Effect. Except as disclosed in Schedule
3(j), to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof, will expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any Intellectual Property
of others and, except as set forth on Schedule 3(j), there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding Intellectual
Property, which could reasonably be expected to have a Material Adverse Effect.

 

(k)     Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(l)      Title. The Company and its Subsidiaries have good and marketable title
to all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(m)     Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged. To the Company’s knowledge, neither the Company nor any such Subsidiary
has been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary, to the Company’s knowledge, will be unable to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

7

--------------------------------------------------------------------------------



 

(n)     Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.

 

(o)     Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.

 

(p)     Transactions With Affiliates. Except as set forth on Schedule 3(p) or in
the SEC Documents and other than the grant or exercise of stock options or any
other equity securities offered pursuant to duly adopted stock or incentive
compensation plans as disclosed on Schedule 3(c) or in the SEC Documents, none
of the officers, directors or employees of the Company is presently a party to
any transaction with the Company or any of its Subsidiaries (other than for
services as employees, officers and directors and reimbursement for expenses
incurred on behalf of the Company), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a material interest or is an
officer, director, trustee or general partner.

 

(q)     Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation, other than
Section 203 of the Delaware General Corporation Law, which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

(r)      Registration Statement. The Existing Shelf Registration Statement (as
defined in Section 4(a) hereof) has been declared effective by the SEC, and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto. As of the date hereof, the Company
has an amount of securities registered and unsold under the Existing Shelf
Registration Statement, which is not less than the sum of the Purchase Shares
and Commitment Shares, excluding for the avoidance of doubt, any Purchase Shares
issuable in connection with the Company’s exercise of the Upsize Option.

 

4.               COVENANTS.

 

(a)     Filing of Form 8-K and Prospectus Supplement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby if
required under federal securities law. The Company shall file on the date hereof
a prospectus supplement to the Company’s existing shelf registration statement
on Form S-3 (File No. 333-220236, the “Existing Shelf Registration Statement”)
covering the sale of all or a portion of the Purchase Shares, at the Company’s
sole discretion, and all Commitment Shares (beginning with the

 

8

--------------------------------------------------------------------------------



 

Commitment Shares) (the “Prospectus Supplement”) in accordance with the terms of
the Agreement and (ii) within five (5) Business Days of the date hereof, a shelf
registration statement on Form S-3 (the “New Registration Statement” and,
together with Existing Shelf Registration Statement, the “Shelf Registration
Statements”) covering the resale of all of the Commitment Shares by the Buyer.
The Company shall keep the Shelf Registration Statements effective pursuant to
Rule 415 promulgated under the 1933 Act  and available for sales of all
Securities issued to and/or held by the Buyer until such time as (i) it no
longer qualifies to make sales under the Shelf Registration Statements (which
shall be understood to include the inability of the Company to immediately
register sales of Securities to the Buyer under the Shelf Registration
Statements or any new registration statement pursuant to General Instruction
I.B.6 of Form S-3), (ii) the date on which all the Securities have been sold
under this Agreement or (iii) the date that is 30 days after the termination of
this Agreement. The Shelf Registration Statements (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b)     Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Securities to the Buyer under this Agreement and (ii) any subsequent sale
of the Securities by the Buyer, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Buyer from time to time, and shall provide evidence
of any such action so taken to the Buyer.

 

(c)      Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall use its commercially reasonable efforts to
maintain the Common Stock’s listing on the Principal Market. Neither the Company
nor any of its Subsidiaries shall take any action that would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market, unless the Common Stock is immediately thereafter traded on
the New York Stock Exchange, the NYSE American, the NASDAQ Global Select Market,
the NASDAQ Capital Market, or the OTCQB or OTCQX market places of the OTC
Markets. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

 

(d)      [Intentionally Omitted.];

 

(e)     [Intentionally Omitted.];

 

(f)        Due Diligence. The Buyer shall have the right, from time to time as
the Buyer may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours and subject to reasonable prior
notice to the Company. The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the prospectus supplement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required to disclose material nonpublic information to the
Buyer or breach any obligation of confidentiality or non-disclosure to a third
party or make any disclosure that could cause a waiver of attorney-client
privilege. Each party hereto agrees not to disclose any Confidential Information
of the other party to any third party and shall not use the Confidential
Information of such other party for any purpose other than in connection with,
or in furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party.

 

9

--------------------------------------------------------------------------------



 

5.               TRANSFER AGENT INSTRUCTIONS.

 

All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents otherwise.

 

6.               CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES
OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):

 

(a)          The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)          The representations and warranties of the Buyer shall be true and
correct as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Buyer shall have performed, satisfied and complied in all material respects with
the covenants and agreements required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the Commencement Date,
and the Company shall have received a certificate, executed by a duly authorized
officer of the Buyer, dated as of the Commencement Date, to the foregoing
effect; and

 

(c)           The Prospectus Supplement shall have been delivered to the Buyer
and no stop order with respect to the Existing Shelf Registration Statement
covering the sale of shares to the Buyer shall be pending or threatened by the
SEC.

 

7.               CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF
SHARES OF COMMON STOCK.

 

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied:

 

(a)         The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer;

 

(b)      [Intentionally Omitted.];

 

(c)       The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

 

(d)      [Intentionally Omitted.];

 

(e)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date of this Agreement
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date. The Buyer shall have received a certificate, executed
by the CEO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

10

--------------------------------------------------------------------------------



 

(f)        The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form attached hereto
as Exhibit B which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

 

(g)       [Intentionally Omitted.];

 

(h)      [Intentionally Omitted.];

 

(i)        The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)      [Intentionally Omitted.];

 

(k)      [Intentionally Omitted.];

 

(l)       The Existing Shelf Registration Statement shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC. The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus supplement, dated
and current as of the Commencement Date, to be used in connection with any
issuances of any Purchase Shares to the Buyer, and to be filed by the Company
within two (2) Business Days after the Commencement Date pursuant to
Rule 424(b). The Company shall have made all filings under all applicable
federal and state securities laws necessary to consummate the issuance of the
Purchase Shares pursuant to this Agreement and public resale of the same in
compliance with such laws;

 

(m)       No Event of Default has occurred and is continuing, or any event
which, after notice and/or lapse of time, would become an Event of Default has
occurred;

 

(n)           On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation,
other than Section 203 of the Delaware General Corporation Law, that is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities; and

 

(o)      The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof.

 

8.               INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and/or each of its
affiliates, members, officers, directors, and employees, and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction

 

11

--------------------------------------------------------------------------------



 

Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, other than
with respect to Indemnified Liabilities which directly and primarily result from
(A) a breach of any of the Buyer’s representations and warranties, covenants or
agreements contained in this Agreement, or (B) the gross negligence, bad faith
or willful misconduct of the Buyer or any other Indemnitee. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

9.               EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)       during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to the terms of the Agreement,
the effectiveness of such registration statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to the Company for sale of all of the Securities to the Buyer in accordance with
the terms of the Agreement, and such lapse or unavailability continues for a
period of ten (10) consecutive Business Days or for more than an aggregate of
thirty (30) Business Days in any 365-day period, which is not in connection with
a post- effective amendment to any such registration statement or the filing of
a new registration statement; provided, however, that in connection with any
post-effective amendment to such registration statement or filing of a new
registration statement that is required to be declared effective by the SEC,
such lapse or unavailability may continue for a period of no more than thirty
(30) consecutive Business Days, which such period shall be extended for an
additional thirty (30) Business Days if the Company receives a comment letter
from the SEC in connection therewith;

 

(b)      the suspension from trading or failure of the Common Stock to be listed
on a Principal Market for a period of three (3) consecutive Business Days;

 

(c)       the delisting of the Common Stock from the Principal Market, and the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE American, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market, the OTC Bulletin Board or the OTCQB
marketplace or OTCQX marketplace of the OTC Markets Group;

 

(d)     the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within one (1) Business Day after the applicable Purchase
Notice is given to Buyer;

 

(e)  the failure by the Company to file the New Registration Statement within
(5) Business Days after the Commencement Date;

 

(f)  the failure of the New Registration Statement to be declared effective
within 75 days of the date of filing;

 

(g)       the Company’s breach of any representation or warranty (as of the
dates made), covenant or other term or condition under any Transaction Document
if such breach would reasonably be expected to have a Material Adverse Effect
and except, in the case of a breach of a covenant which is reasonably curable,
only if such breach continues uncured for a period of at least five (5) Business
Days;

 

(h)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(i)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

 

(j)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

12

--------------------------------------------------------------------------------



 

(k)    if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval is obtained pursuant to
Section 1(h) hereof. The Exchange Cap shall be deemed to be reached at such time
if, upon submission of a Purchase Notice under this Agreement, the issuance of
such shares of Common Stock would exceed the number of shares of Common Stock
which the Company may issue under this Agreement without breaching the Company’s
obligations under the rules or regulations of the Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Company may not request the Buyer to purchase
any shares of Common Stock under this Agreement. If pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

10.        CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)    “1933 Act” means the Securities Act of 1933, as amended.

 

(b)     [Intentionally Omitted.];

 

(c)      “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(d)     “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

(e)      [Intentionally Omitted.];

 

(f)     “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, protocols, development plans, commercialization plans,
compounds, formulations, preclinical study and clinical trial results, plant and
equipment), which is designated as “Confidential,” “Proprietary” or some similar
designation.  Information  communicated orally shall be considered Confidential
Information if such information is expressly identified as Confidential
Information at the time of such initial disclosure and confirmed in writing as
being Confidential Information within ten (10) Business Days after the initial
disclosure. Confidential Information may also include information disclosed to a
disclosing party by third parties. Confidential Information shall not, however,
include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the disclosing
party; (ii) becomes publicly known and made generally available after disclosure
by the disclosing party to the receiving party through no action or inaction of
the receiving party; (iii) is already in the possession of the receiving party
at the time of disclosure by the disclosing party as shown by the receiving
party’s files and records immediately prior to the time of disclosure; (iv) is
obtained by the receiving party from a third party without a breach of such
third party’s obligations of confidentiality; (v) is independently developed by
the receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession; or (vi) is required

 

13

--------------------------------------------------------------------------------



 

by law to be disclosed by the receiving party, provided that the receiving party
gives the disclosing party prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting the information
from public disclosure.

 

(g)         “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(h)     “Minimum Price” shall mean $1.00 (provided that the Buyer may waive the
Minimum Price for a specific Purchase Notice), subject to appropriate adjustment
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction.

 

(i)       “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)      “Principal Market” means the Nasdaq Capital Market; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the New
York Stock Exchange, the NYSE American, the NASDAQ Global Select Market, the
Nasdaq Global Market, the NASDAQ  Capital Market, the OTC Bulletin Board or
either of the OTCQB Marketplace or the OTCQX marketplace of the OTC Markets
Group, then the “Principal Market” shall mean such other market or exchange on
which the Company’s Common Stock is then listed or traded.

 

(k)      [Intentionally Omitted.]

 

(l)      “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day that the respective portion of the Purchase Shares
are reflected in the Buyer’s account.

 

(m)       “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer requesting the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.

 

(n)       “Purchase Price” means $0.75 per share of Common Stock, or such other
price agreed upon between the Company and Buyer for the respective Purchase
Notice, subject to the terms of this Agreement and subject to appropriate
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction.

 

(o)      [Intentionally Omitted.];

 

(p)      “SEC” means the United States Securities and Exchange Commission.

 

(q)      “Transfer Agent” means the transfer agent of the Company or such other
person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

 

11.        MISCELLANEOUS.

 

(a)         Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Kansas without regard to the
principles of conflicts of law (whether of the State of Kansas or any other
jurisdiction).

 

(b)         Arbitration.  Any disputes, claims, or controversies arising out of
or relating to this Agreement, or the transactions, contemplated thereby, or the
breach, termination, enforcement, interpretation or validity thereof, including
the determination of the scope or applicability of this Agreement to arbitrate,
shall be referred to and resolved solely and exclusively by binding arbitration
to be conducted before the Judicial Arbitration and Mediation Service (“JAMS” ),
or its successor pursuant the expedited procedures set forth in the JAMS
Comprehensive Arbitration Rules and Procedures (the “Rules” ), including
Rules 16.1 and 16.2 of those Rules. The arbitration shall be held in New York,
New York, before a tribunal consisting of three (3) arbitrators each of whom
will be selected in accordance with the “strike and rank” methodology set forth
in Rule 15. Either party to this Agreement may, without waiving any remedy under
this

 

14

--------------------------------------------------------------------------------



 

Agreement, seek from any federal or state court sitting in the State of Kansas
any interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal. The
costs and expenses of such arbitration shall be paid by and be the sole
responsibility of the Company, including but not limited to the Buyer’s
attorneys’ fees and each arbitrator’s fees. The arbitrators’ decision must set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrators’ decision and award will be made and delivered as soon as reasonably
possibly and in any case within sixty (60) days’ following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof.

 

(c)          JURY TRIAL WAIVER. THE COMPANY AND THE BUYER HEREBY WAIVE A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

 

(d)         Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or .pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or .pdf (or other electronic
reproduction) signature.

 

(e)      Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(f)       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of such provision of this
Agreement in any other jurisdiction.

 

(g)      Entire Agreement. This Agreement shall supersede all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.

 

(h)   Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Jaguar Health, Inc.
201 Mission Street, Suite 2375
San Francisco, CA 94105
Email:  lconte@jaguar.health

 

15

--------------------------------------------------------------------------------



 

With a copy to (which shall not constitute delivery to the Company):

 

Reed Smith LLP

1510 Page Mill Road, Suite 110
Palo Alto, CA 94304
Telephone: 650-352-0532
Attention: Donald Reinke, Esq.

Email: DReinke@reedsmith.com

 

If to the Buyer:

 

Oasis Capital, LLC

208 Ponce de Leon Ave., Suite 1600

San Juan, PR 00918

Email: adam@oasis-capoasiscapital.com

Attention: Adam Long

 

With a copy to (which shall not constitute delivery to the Buyer):

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or
(D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

(i)         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction,
shall not be deemed a succession or assignment. The Buyer may not assign its
rights or obligations under this Agreement.

 

(j)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(k)  Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release. The
Buyer must be provided with a copy thereof at least one (1) Business Day prior
to any release or use by the Company thereof.

 

16

--------------------------------------------------------------------------------



 

(l)      Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(m)  Termination. This Agreement may be terminated only as follows:

 

(i)       By the Buyer any time an Event of Default exists, without any
liability or payment to the Company. However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 11(m)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)        In the event that the Commencement shall not have occurred the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of either party to the other party
under this Agreement.

 

(iii)     In the event that the Commencement shall not have occurred within ten
(10) Business Days of the date of this Agreement, due to the failure to satisfy
any of the conditions set forth in Sections 6 and 7 above with respect to the
Commencement, either party shall have the option to terminate this Agreement at
the close of business on such date or thereafter without liability of either
party to any other party; provided, however, that the right to terminate this
Agreement under this Section 11(m)(iii) shall not be available to either party
if such failure to satisfy any of the conditions set forth in Sections 6 and 7
is the result of a breach of this Agreement by such party or the failure of any
representation or warranty of such party included in this Agreement to be true
and correct in all material respects.

 

(iv)         At any time after the Commencement Date, so long as a purchase of a
portion of the Purchase Shares is not in the process of being consummated and
the date of the proposed termination is not within thirty (30) calendar days
after the date of a Purchase Notice, the Company shall have the option to
terminate this Agreement for any reason or for no reason by delivering notice to
the Buyer electing to terminate this Agreement without any liability whatsoever
of either party to the other party under this Agreement.

 

(v)      [Intentionally Omitted.]

 

(vi)       [Intentionally Omitted.]

 

Except as set forth in Sections 11(m)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), any termination of this Agreement pursuant
to this Section 11(m) shall be effected by written notice from the Company to
the Buyer, or the Buyer to the Company, as the case may be, setting forth the
basis for the termination hereof. The representations and warranties of the
Company and the Buyer contained in Sections 2, 3 and 5 hereof, the
indemnification provisions set forth in Section 8 hereof and the agreements and
covenants set forth in Section 11, shall survive the Commencement and any
termination of this Agreement. No termination of this Agreement shall affect the
Company’s or the Buyer’s rights or obligations under the Agreement which shall
survive any such termination in accordance with its terms or with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.

 

17

--------------------------------------------------------------------------------



 

(n)  No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.

 

(o)         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(p)     Failure or Indulgence Not Waiver. No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

*                      *                       *                     
*                          *

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

 

By:

/s/ Lisa Conte

 

Name:

Lisa Conte

 

Title:

Chief Executive Officer

 

 

 

 

BUYER:

 

 

 

 

OASIS CAPITAL, LLC

 

 

 

 

 

 

By:

/s/ Adam Long

 

Name:

Adam Long

 

Title:

Managing Partner

 

19

--------------------------------------------------------------------------------



 

EXHIBIT A

 

OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
January 7, 2019 (the “Common Stock Purchase Agreement”), by and between JAGUAR
HEALTH, INC., a Delaware corporation (the “Company”), and OASIS CAPITAL, LLC, a
Puerto Rico limited liability company (the “Buyer”). Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Common Stock
Purchase Agreement.

 

The undersigned of the Company, hereby certifies as follows:

 

1.     I am the Chief Executive Officer of the Company and make the statements
contained in this Certificate in my capacity as such;

 

2.     The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

 

3.       The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.       The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this day of January 7,
2019.

 

 

 

 

Name:

Lisa Conte

 

Title:

Chief Executive Officer

 

The undersigned as Secretary of JAGUAR HEALTH, INC., a Delaware corporation,
hereby certifies that is the duly elected, appointed, qualified and acting of
the Company and that the signature appearing above is his/her genuine signature.

 

 

 

 

Secretary

 

20

--------------------------------------------------------------------------------



 

EXHIBIT B

 

PRICING COMMITTEE RESOLUTION
FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, management has reviewed with the Board of Directors (the “Board”) the
background, terms and conditions of the transactions subject to the Common Stock
Purchase Agreement (the “Purchase Agreement”) by and between the Company and
Oasis Capital, LLC (“ Buyer”), including all material terms and conditions of
the transactions subject thereto, providing for the purchase by Buyer of up to
13,333,333 shares of the Company’s common stock (the “Purchase Shares”), par
value $0.0001 per share (the “Common Stock”) and issuance of 300,000 shares of
Common Stock (the “Commitment Shares” and, together with the Purchase Shares,
the “Shares”) to Buyer for its commitment to enter into the Purchase Agreement;

 

WHEREAS, after careful consideration of the term sheet, dated December 3, 2018,
between the Company and Buyer (the “Term Sheet”) and other factors deemed
relevant by the Board of Directors, the Board of Directors determined that it is
advisable and in the best interests of the Company to engage in the transactions
contemplated by the Term Sheet, including, but not limited to, the issuance and
the sale of the Shares to Buyer pursuant to the terms set forth in the Term
Sheet;

 

WHEREAS, the Board has authorized the Company to offer, issue and sell the
Shares in pursuant to terms set forth in the Term Sheet (the “Offering”);

 

WHEREAS, the Board has established this Pricing Committee; and

 

WHEREAS, the Board has authorized, empowered and directed this Pricing Committee
to take all actions in connection with the Offering, including, in its
discretion, determining, authorizing and approving any additional terms relating
to the offering, issuance, sale and delivery of the Shares, in each case, as the
Board could itself take, consistent with these resolutions and subject to any
restrictions imposed by applicable law.

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer and the Chief
Financial Officer of the Company (the “Authorized Officers”) are severally
authorized to execute and deliver the Purchase Agreement in substantially the
form attached as Exhibit A hereto, and any other agreements or documents
contemplated thereby, in substantially the form attached as Exhibit B hereto
providing for the registration of the issuance and/or sale of shares of Common
Stock to Buyer under the Purchase Agreement, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of the Company, such approval to be conclusively evidenced
by the signature of an Authorized Officer thereon; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Shares
under the Purchase Agreement, at a  price  per  share  in  accordance  with 
the  terms  of  the  Purchase Agreement, provided that the number of shares of
Common Stock issued pursuant to the Purchase Agreement (including all Purchase
Shares) shall not exceed the aggregate number of shares of Common Stock which
the Company may issue without breaching the rules and regulations of the
Principal Market (including rules related to the aggregation of offerings under
Nasdaq Listing Rule 5635(d) if applicable) without the affirmative consent of
the stockholders; and that, upon issuance of the Shares pursuant to the Purchase
Agreement, including payment therefor, the Shares will be duly authorized,
validly issued, fully paid and non-assessable; and

 

21

--------------------------------------------------------------------------------



 

Prospectus Supplement

 

FURTHER RESOLVED, that the Authorized Officers are hereby authorized, in the
name and on behalf of the Company:

 

1.               to prepare, execute and file with the Securities and Exchange
Commission (the “SEC”) such prospectus supplements, including any preliminary or
final prospectus supplement, to the Company’s Registration Statement on Form S-3
on file with the SEC (File No. 333-220236) (the “Shelf S-3 Registration
Statement”) and the prospectus included therein and such additional documents,
including any free writing prospectuses, as the Authorized Officer so acting may
determine, in his or her sole discretion, to be necessary, appropriate or
desirable in connection with the transactions pursuant to the Purchase
Agreement, such determination to be conclusively evidenced by the execution and
filing of such prospectus supplements, prospectuses or additional documents; and

 

2.               to prepare, execute and file with the SEC one or more
additional registration statements on Form S- 3 relating to the registration
under the Securities Act of any Purchase Shares and Commitment Shares that were
not registered pursuant to the Shelf S-3 Registration Statement, if required;
and

 

Proceeds

 

FURTHER RESOLVED, that following the sale of the Purchase Shares, it is the
intention of the Company (a) to continue to be primarily engaged in its
principal line of business (the “Company Business”); (b) to employ the proceeds
of the sale of the Purchase Shares in the Company Business; and (c)       as
soon as is reasonably possible, but in any event within one year from the
closing of any sale of Purchase Shares, to have invested the proceeds of such
sale not theretofore expended in the Company Business in a manner consistent
with their preservation for future use in the Company Business and with the
Company not being an “investment company” as defined in the Investment Company
Act of 1940, as amended; and

 

Transfer Agent and Registrar

 

FURTHER RESOLVED, that for the purpose of the original issuance of the Shares in
accordance with the foregoing resolutions, the Company’s transfer agent (the
“Transfer Agent”) is hereby authorized to issue, countersign and register such
certificates as may be required for such issuance and to deliver such stock
certificates in accordance with the instructions of an Authorized Officer, or to
cause any such Shares to be delivered through electronic book entry; and that if
the Transfer Agent requires a prescribed form of preambles or resolutions
relating to the foregoing, each such preamble or resolution is hereby adopted by
this Pricing Committee, and the Secretary or any Assistant Secretary of the
Company is hereby authorized to certify the adoption of any such preamble or
resolution and to insert all such preambles and resolutions in the minute book
of the Company immediately following this resolution; and

 

Listing of Shares on the Nasdaq

 

FURTHER RESOLVED, that the Authorized Officers, with the assistance of counsel
be, and each of them hereby is, authorized and directed to take all necessary
steps and do all other things necessary and appropriate to effect the listing of
the Shares on the Nasdaq including, if applicable, the filing of a Notification
Form for Listing of Additional Shares and the payment of any required fees; and

 

22

--------------------------------------------------------------------------------



 

State Securities Laws

 

FURTHER RESOLVED, that it is desirable and in the best interests of the Company
that its Common Stock be qualified or registered for sale, to the extent
required by law, in various states and other jurisdictions, and that the
Authorized Officers are each hereby authorized and directed to determine the
states and other jurisdictions in which appropriate action shall be taken to
(i) qualify or register for sale all or such part of such Common Stock and
(ii) register the Company as a dealer or broker; that the Authorized Officers
be, and hereby are, authorized to perform on behalf of the Company any and all
such acts as the officer so acting may deem necessary or advisable in order to
comply with the applicable laws of any such states and other jurisdictions, and
in connection therewith to execute, affix the Company’s seal to and file all
requisite papers and documents, including, without limitation, applications,
resolutions, reports, surety bonds, irrevocable consents and appointments of
attorneys for service of process; and that execution by any of the Authorized
Officers of any such paper or document or the doing by any of the Authorized
Officers of any act in connection with the foregoing matters shall conclusively
establish the authority of the officers so acting therefor from the Company and
the approval and ratification by the Company of the papers and documents so
executed and the action so taken; and

 

FURTHER RESOLVED, that if the securities or “blue sky” laws of any of the states
or other jurisdictions in which any of the Authorized Officers deem it necessary
or advisable to qualify or register for sale all or part of the Common Stock or
to register the Company as a dealer or broker, or any authority administering
such laws, requires a prescribed form of preambles or resolutions relating to
such sale or to any application, statement, instrument or other document
connected therewith, each such preamble or resolution is hereby adopted by this
Pricing Committee, and the Secretary or any Assistant Secretary of the Company
is hereby authorized to certify the adoption of any such preamble or resolution
to any party who may so request and to insert all such preambles and resolutions
in the minute book of the Company immediately following these resolutions; and

 

Approval of Actions

 

FURTHER RESOLVED, that the Company be and hereby is authorized to enter into any
and all amendments to its agreements with, or obtain any and all waivers from,
(i) the holders of any outstanding securities of the Company and (ii) any other
entity, as may be necessary or desirable to effectuate the events and
transactions contemplated by these resolutions; and

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

23

--------------------------------------------------------------------------------



 

[Signature page to follow]

 

 

 

Dated: January 7, 2019

 

 

 

 

 

 

 

Lisa Conte

 

 

 

 

 

 

 

Jonathan B. Siegel

 

 

24

--------------------------------------------------------------------------------